In an action to recover *464damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Rockland County (Sherwood, J.), dated July 7, 2003, as, upon renewal, adhered to its original determination in an order dated March 12, 2003, granting the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
Upon renewal, the Supreme Court properly adhered to its original determination granting the defendant’s motion for summary judgment dismissing the complaint (see Gordon v American Museum of Natural History, 67 NY2d 836, 837 [1986]). Smith, J.P., S. Miller, Adams, Rivera and Lifson, JJ., concur.